Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently under review.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (Pub. No.: US 2017/0250605 A1).
With respect to Claim 1, Park discloses a voltage converter (fig. 1, item 540) comprising: a first switching element (fig. 5A, item M1 ¶97) configured to operate based on a switching control signal (fig. 5A, item CONS1; ¶110); a second switching element (fig. 5A, item M2; ¶97) connected to the first switching element, wherein the second switching element is configured to operate based on the switching control signal in a synchronous mode (¶110, based on both CONS1 and CONS2), and the second switching element is further configured to operate in a diode mode in an asynchronous mode (¶116); and a forced maintaining circuit (fig. 6A, item PC, PWM controller) connected to the second switching element and configured to maintain the asynchronous mode for a forced maintaining period after entering the asynchronous mode (fig. 6B, item M2 is turned off and maintained off from t6 to t10; ¶116-117).
With respect to Claim 2, claim 1 is incorporated, Park discloses wherein the second switching element comprises a body diode and the body diode of the second switching element is off in the synchronous mode (¶102; ¶116, if current flows thru the body diode D2 in the asynchronous mode, then body diode is on and in the synchronous mode current does not flow thru and the body diode is off).
With respect to Claim 3, claim 2 is incorporated, Park discloses wherein the second switching element is turned off and the body diode of the second switching element is on in the asynchronous mode (¶116, if current flows thru the body diode D2 in the asynchronous mode, then the body diode is on).
With respect to Claim 4, claim 3 is incorporated, Park discloses wherein an entering threshold voltage of the asynchronous mode to enter the asynchronous mode from the synchronous mode is different from an exiting threshold voltage of the asynchronous mode to exit from the asynchronous mode to the synchronous mode (¶146-147).
With respect to Claim 5, claim 4 is incorporated, Park discloses wherein the entering threshold voltage of the asynchronous mode is higher (fig. 12A, item VDEN = 4.5V at ta1 to ta2; ¶180) than the exiting threshold voltage of the asynchronous mode (fig. 12A, item VDEX = 4.4V at ta4 to ta5; ¶193).
With respect to Claim 12, claim 1 is incorporated, wherein when an input voltage exceeds an entering threshold voltage of the asynchronous mode (fig. 12A; ¶180), the asynchronous mode starts (fig. 11, VIN=VDEN), and wherein when the input voltage is higher than the entering threshold voltage of the asynchronous mode after a deglitch time has elapsed the asynchronous mode started (figs. 11 and 12A: VIN=VVEX; ¶185), a forced maintaining signal of the forced maintaining circuit is one (¶100, “the first switching element M1 may be an N-type transistor”; ¶102, “the second switching element M2 may be a P-type transistor – a P-type transistor transmits when gate is 0, therefore when the gate is 1 the P-type transistor does not transmit and the forced maintaining signal is one) and the asynchronous mode is forcibly maintained during the forced maintaining period (fig. 11, M2 is off and maintained for ta4).
With respect to Claim 13, claim 1 is incorporated, wherein when an input voltage exceeds an entering threshold voltage of the asynchronous mode (fig. 12A; ¶180), the asynchronous mode starts (fig. 11, VIN=VDEN), wherein when the input voltage is higher than the entering threshold voltage of the asynchronous mode after a deglitch time has elapsed since the asynchronous mode started (figs. 11 and 12A: VIN=VVEX; ¶185), a forced maintaining signal of the forced maintaining circuit is one (¶100, “the first switching element M1 may be an N-type transistor”; ¶102, “the second switching element M2 may be a P-type transistor – a P-type transistor transmits when gate is 0, therefore when the gate is 1 the P-type transistor does not transmit and the forced maintaining signal is one) and the asynchronous mode is forcibly maintained during the forced maintaining period (fig. 11, M2 is off and maintained for ta4), and wherein when the input voltage gets lower than an exiting threshold voltage of the asynchronous mode in the forced maintaining period (fig. 12A, exiting threshold voltage = VDEX), the synchronous mode starts at an end of the forced maintaining period (fig. 12A).
With respect to Claim 14, claim 1 is incorporated, Park discloses further comprising an activating switch (fig. 3, item SW – when item 800 of fig. 3 is not connected to the charging block; ¶86; ¶89, “the input voltage VIN may be the battery voltage VBAT when the display apparatus is driven by the battery pack 700” when SW is activated; fig. 5A, VIN is VBAT from fig. 3 when SW is activated) disposed between (item SW from fig. 3 located at VIN of fig. 5A is “between” thru the path from M2 to LX1 to L1 to item MS to item PC) the forced maintaining circuit (fig. 5A, item PC = forced maintaining circuit) and the second switching element (fig. 5A, item M2: second switching element), wherein the activating switch is configured to enable and disable the forced maintaining circuit (when SW is activated voltage is supplied to the forced maintaining circuit and therefore enables).
With respect to Claim 15, Park discloses a method of voltage conversion (fig. 11; ¶50; ¶173), the method comprising: operating a first switching element (fig. 5A, item M1; ¶97) based on a switching control signal (fig. 5A, item CONS1; ¶110; ¶181); in a synchronous mode (fig. 11, synchronous driving), operating a second switching element (fig. 5A, item M2; ¶97) based on the switching control signal (¶110; ¶181, based on both CONS1 and CONS2); in an asynchronous mode (fig. 11, asynchronous driving), operating the second switching element in a diode mode by turning off the second switching element (¶116; ¶182); and maintaining the asynchronous mode for a forced maintaining period after entering the asynchronous mode using a forced maintaining circuit that is connected to the second switching element (fig. 6B, item M2 is turned off and maintained off from t6 to t10; ¶116-117; ¶182, M2 maintains a turned off status).  
With respect to Claim 16, claim 15 is incorporated, Park discloses wherein the second switching element comprises a body diode, and the body diode of the second switching element is off in the synchronous mode (fig. 12A, ta2; ¶102; ¶116, if current flows thru the body diode D2 in the asynchronous mode, then body diode is on and in the synchronous mode current does not flow thru and the body diode is off).
With respect to Claim 17, claim16 is incorporated, Park discloses wherein the second switching element is turned off and the body diode of the second switching element is on in the asynchronous mode (fig. 12A, item ta2; ¶116, if current flows thru the body diode D2 in the asynchronous mode, then the body diode is on). 
With respect to Claim 18, claim 15 is incorporated, Park discloses further comprising: starting the asynchronous mode when an input voltage exceeds an entering threshold voltage of the asynchronous mode (fig. 11, VIN=VDEN; fig. 12A; ¶180); and determining whether the input voltage is higher than the entering threshold voltage of the asynchronous mode after a deglitch time has elapsed since the asynchronous mode started (figs. 11 and 12A: VIN=VVEX; ¶185).
With respect to Claim 19, claim 18 is incorporated, Park discloses when the input voltage is higher than the entering threshold voltage of the asynchronous mode after the deglitch time has elapsed since the asynchronous mode started (figs. 11 and 12A: VIN=VVEX; ¶185), the asynchronous mode is forcibly maintained during the forced maintaining period using the forced maintaining circuit (fig. 11, M2 is off and maintained for ta4 due to signal from PC of fig. 6A).
With respect to Claim 20, Park discloses a display apparatus (fig. 1; ¶61) comprising: a display panel (fig. 1, item 100; ¶64) comprising a plurality of gate lines (fig. 1, item SL1, SL2, SL3, …, SLN; ¶64), a plurality of data lines (fig. 1, item DL1, DL2, DL3, … DLM; ¶64), and a plurality of pixels (fig. 1, item P; ¶64) connected to the plurality of gate lines and the plurality of data lines; a gate driver (fig. 1, item 300; ¶69) configured to output a gate signal to the plurality of gate lines; a data driver (fig. 1, item 400; ¶70) configured to output a data voltage to the plurality of data lines; and a power voltage generator (fig. 1, item 500; ¶71) configured to provide a power voltage to the display panel, wherein the power voltage generator (¶84) comprises: a first switching element (fig. 5A, item M1; ¶97) configured to operate based on a switching control signal (fig. 5A, item CONS1; ¶110); a second switching element (fig. 5A, item M2; ¶97) connected to the first switching element, wherein the second switching element is configured to operate based on the switching control signal in a synchronous mode (¶110, based on both CONS1 and CONS2), and the second switching element is further configured to operate in a diode mode in an asynchronous mode (¶116); and a forced maintaining circuit (fig. 6A, item PC, PWM controller) connected to the second switching element and configured to maintain the asynchronous mode for a forced maintaining period after entering the asynchronous mode (fig. 6B, item M2 is turned off and maintained off from t6 to t10; ¶116-117). 

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art teaches a voltage converter further comprising an OR gate configured to operate an OR operation for the switching control signal and a forced maintaining signal of the forced maintaining circuit including all the base limitations, nor does the prior art teach wherein the forced maintaining circuit comprises: a comparator configured to compare an input voltage and an output reference voltage and generate a comparison signal; a counter configured to receive the comparison signal of the comparator and generate a count signal; and a latch configured to receive the comparison signal of the comparator and the count signal of the counter and output the forced maintaining signal including all the base limitations, nor does the prior art teach wherein when an input voltage exceeds an entering threshold voltage of the asynchronous mode, the asynchronous mode starts, and wherein when the input voltage is lower than the entering threshold voltage of the asynchronous mode and higher than an exiting threshold voltage of the asynchronous mode after a deglitch time has elapsed since the asynchronous mode started, a forced maintaining signal of the forced maintaining circuit is zero and the asynchronous mode is maintained including all the base limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/               Examiner, Art Unit 2621     

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621